Name: Commission Regulation (EC) No 1592/98 of 23 July 1998 amending Regulation (EC) No 1556/96 introducing a system of import licences for certain fruit and vegetables imported from third countries
 Type: Regulation
 Subject Matter: plant product;  cooperation policy;  tariff policy
 Date Published: nan

 EN Official Journal of the European Communities24. 7. 98 L 208/15 COMMISSION REGULATION (EC) No 1592/98 of 23 July 1998 amending Regulation (EC) No 1556/96 introducing a system of import licences for certain fruit and vegetables imported from third countries THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 2200/96 of 28 October 1996 on the common organisation of the market in fruit and vegetables (1), as last amended by Commission Regulation (EC) No 2520/97 (2), and in particular Article 31(2) thereof, Whereas Commission Regulation (EC) No 1556/96 (3), as last amended by Regulation (EC) No 947/98 (4), intro- duced a system of import licences for certain fruit and vegetables imported from third countries and set the list of products covered; Whereas examination of the market situation for these products indicates that the list should be amended by abolishing the licence requirement for lemons; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fresh Fruit and Vegetables, HAS ADOPTED THIS REGULATION: Article 1 The Annex to Regulation (EC) No 1556/96 is replaced by the Annex hereto. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 July 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 297, 21. 11. 1996, p. 1. (2) OJ L 346, 17. 12. 1997, p. 41. (3) OJ L 193, 3. 8. 1996, p. 5. (4) OJ L 132, 6. 5. 1998, p. 11. EN Official Journal of the European Communities 24. 7. 98L 208/16 CN code Period Description ANNEX ANNEX ex 0707 00 05 1 November to 30 April Cucumbers ex 0805 10 10 ex 0805 10 30 ex 0805 10 50 1 December to 31 May Oranges ex 0805 20 30 ex 0805 20 50 ex 0805 20 70 ex 0805 20 90 1 November to end February Mandarins, including tangerines, satsumas, wilkings and other similar citrus hybrids'